NO. 12-13-00368-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

FERNANDO SAUCEDO,                              §      APPEAL FROM THE 114TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Fernando Saucedo appeals his conviction for driving while intoxicated. Appellant’s
counsel filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We modify and affirm as modified.


                                        BACKGROUND
       A Smith County grand jury indicted Appellant for the felony offense of driving while
intoxicated. In addition to the offense, the indictment alleged that Appellant was an habitual
offender and that he used or exhibited a deadly weapon, namely, a motor vehicle, during the
commission of the offense. Appellant pleaded “not guilty” and a jury trial was held. Ultimately,
the jury found Appellant “guilty” of the offense and made an affirmative deadly weapon finding.
During the punishment phase, the jury found the enhancement paragraph in the indictment
“true,” and assessed Appellant’s punishment at twenty years of imprisonment with a $10,000.00
fine. This appeal followed.
                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We
have considered counsel’s brief and conducted our own independent review of the record. We
found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).
         We note, however, that the trial court’s judgment incorrectly reflects a fine of $0.00. We
have authority to modify a judgment to speak the truth when we have the necessary information
before us to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.
Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d).
The jury assessed Appellant’s punishment at twenty years in prison with a $10,000.00 fine.
Therefore, the trial court’s judgment should be modified to reflect that the fine is $10,000.00.


                                                 CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw.                              See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (en banc). We agree with Appellant’s
counsel that the appeal is wholly frivolous, and grant his motion for leave to withdraw. We
modify the trial court’s judgment to reflect that the fine assessed is $10,000.00, and affirm the
judgment as modified. See TEX. R. APP. P. 43.2(b); Bray v. State, 179 S.W.3d 725, 726 (Tex.
App.—Fort Worth 2005, no pet.) (en banc) (holding that appellate court has authority to reform
judgment in Anders appeal and affirm judgment as reformed).
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for

         1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file his own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                         2
discretionary review.         See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a petition for discretionary review pro se. Any petition for discretionary review must be filed
within thirty days after either the date of this court's judgment or the date the last timely motion
for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Texas
Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered October 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 30, 2015


                                        NO. 12-13-00368-CR


                                     FERNANDO SAUCEDO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1144-13)

                      THIS CAUSE came on to be heard on the appellate record and the brief
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to reflect that the fine assessed is $10,000.00; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.